DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/6/21, wherein:
Claims 1-21 are currently pending;
Claims 1, 8, 15 and 21 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 13-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUN ET AL (US 2017/0336796).  Herein after JUN.
As for independent claim 1, JUN discloses a cleaning robot, comprising: 
a first light source module configured to project a first light section toward a moving direction; a second light source module configured to project a second light section toward the moving direction, wherein the first light section and the second light section are vertical light sections perpendicular to a plane on which the cleaning robot moves on, and the vertical light sections and crossing with each other at a 
{see at least figures 1B, 3A-B, 6-9 discloses first pattern emission unit (or light source) 120, a second pattern emission unit or (light source) 130, and an image acquisition unit (or camera 140); figures 1B, pars. 0038-0042, 0055-0059 discloses a first and second light source projects first and second light section toward a moving direction; figures 7 and 9, at least pars. 0055-0059, 0084-0086 disclose the first light section P1 and second light section P2 are vertical light section and intersect/crossing with each other a predetermine distance in from of the cleaning robot; figures 7-11, at least pars. 0062-0063; 0081-0086 disclose an image acquisition unit 140 capture an image frame covering the first light section and the second light section};
and a processor configured to calculate an object depth according to a first line image associated with the first light section and a second line image associated with the second light section in the image frame {see at least figure 5 (optical information obtained 220), at least pars. 0095 discloses the obstacle information obtainer 220 may determine the position and size of the detected obstacle based on the positions of the first optical pattern P1 and the second optical pattern P2; figure 11, at least pars. 0100-0101, 0112-0113 discloses the obstacle information obtainer 220 may calculate the distance from the main body 10 to the wall (object), which is an obstacle, based on the first optical pattern and the second optical pattern}.
As for dep. claim 2, which discloses wherein the first light source module and the second light source module are configured to successively project the first light section and the second light section, or the first light source module and the second 
As for dep. claim 3, which discloses wherein the first light source module comprises: a first light source configured to be controlled by the processor to emit light; and a first diffractive optical element configured to generate the first light section when the light emitted by the first light source passes there through {see JUN at least pars. 0055-0056}. 
As for dep. claim 4, which discloses wherein the second light source module comprises: a second light source configured to be controlled by the processor to emit light; and a second diffractive optical element configured to generate the second light section when the light emitted by the second light source passes there through {see JUN at least pars. 0055-0056}. 
As for dep. claim 5, which discloses wherein the processor is configured to calculate a first distance between the first line image and a first edge of the image frame to identify a first object depth according to the first distance; and calculate a second distance between the second line image and a second edge of the image frame to identify a second object depth according to the second distance {see JUN figure 11, 13 at least pars. 0111-0113}.
As for dep. claim 6, which discloses a memory configured to record a first relative relation between the first distance and the first object depth; and record a second relative relation between the second distance and the second object depth {see JUN at least figure 1, pars. 0050, 0052, 0072}. 
As for dep. claim 7, which discloses wherein when the first line image in the image frame has two parallel line images, and the first distance of an upper line image, among the two parallel line images, from the first edge is smaller than the first distance of a lower line image, among the two parallel line images, from the first edge, or when the second line image in the image frame has two parallel line images, and the second distance of an upper line image, among the two parallel line images, from the second edge is smaller than the second distance of a lower line image, among the two parallel line images, from the second edge, the processor identifies that there is a tunnel in front of the moving direction {see JUN at least figures 11, 13 and the related text}. 
As for independent claim 8, JUN discloses a cleaning robot, comprising: a first light source module configured to project a first light section, which is a vertical light section, toward a moving direction; a second light source module configured to project a second light section, which is another vertical light section, toward the moving direction, wherein the vertical light section and the another vertical light section are perpendicular to a plane on which the cleaning robot moves on, and the vertical light section and the another vertical light section are crossing with each other in front of the cleaning robot; a third light source module configured to project a horizontal light section toward the moving direction {see JUN at least figures 1B, 7, 9;  par. 0041 pattern lights P12, P11 including Pv and Ph; figure 14, pars. 114-115}; an image sensor configured to capture an image frame covering the first light section, the second light section and the horizontal light section {see at least figure 14, and pars. 0014-0015}; and a processor configured to identify a cliff in front of the moving direction according to a first line image associated with the first light section and a second line image associated with the 
As for dep. claim 9, which discloses wherein the first light section and the second light section are crossing with or parallel to each other in front of the cleaning robot {see JUN at least figure 1A, 1B}.
As for dep. claim 10, which discloses wherein the processor is not configured to calculate the object depth according to the first line image or the second line image {see JUN at least par. 0115}. 
As for dep. claim 13, which discloses wherein the horizontal light section is projected between the first light section and the second light section {see at least figure 1B, 14}. 
As for dep. claim 14, which discloses wherein the processor is configured to identify an existence of the cliff when the first line image or the second line image in the image frame lacks of a part of lower line image, and calculate a cliff height {see JUN at least par. 0115}. 
As for claims 15-18, 20 which carry the similar limitation as the rejected claims 8-11 above, therefore they are rejected for the same reason sets forth the claims 3, 8-11 as indicated above.
As for independent claim 21, which carries the similar limitations as the rejected claim 1 above, therefore it is rejected for the same reason sets forth the rejected claim 1 as indicated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUN as applied to claims 1, 8, 15 above and in view of BUSHMAN ET AL (US 2017/0001311).  Herein after BUSHMAN.
As for dep. claims 2,11-12, 18-19, JUN discloses claimed invention as indicated above except for wherein the first light source module and the second light source module are configured to successively project the first light section and the second light section; the first light source module and the second light source module are configured to simultaneously project the first light section and the second light section, and the first light section and the second light section have different section features.  However, BUSHMAN teach such this limitation as least on figure 4A, pars. 0050-0051 which discloses the pattern light sources 552a-b are emitting in sequentially and in tandem.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of JUN to include the light sources are emitting in sequentially and in tandem as taught by BUSHMAN for detecting the obstacle in substantial portion of the rejection, and for detecting high reflective item {BUSHMAN pars. 0050-0051}.  
Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered but they are not persuasive.
Applicant mainly argued that Jun does not discloses the feature “the first light section and the second light section are vertical light sections perpendicular to a plane on which the cleaning robot moves on, and the vertical light sections are crossing each other at a predetermined distance in front of the cleaning robot”.  Applicant further states that Jun only describes “horizontal lines” but is silent on the “vertical light sections”.  However, this argument is not persuasive. Even the light sections P1 and P2 of JUN are horizontal line shape, the light sections would also be inherently have some vertical length or some thickness perpendicular to a plane.  Noted that Applicant is silent with respect to the particular dimension about the vertical light sections.  See also Figures 7 and 9 shows the vertical light sections perpendicular to a plane on which the cleaning robot moves on and the vertical light sections are crossing with each other at a predetermined distance in front of the cleaning robot.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664